Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 26, 1977, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence. This appeal also brings up for review an order of the same court, dated December 10, 1976, which denied defendant’s motion to suppress certain physical evidence. Judgment and order reversed, on the *896law and the facts, motion to suppress granted, and indictment dismissed. Under the circumstances appearing in the record before us, it is clear that the thorough examination of the defendant’s unimpounded vehicle, conducted only a few minutes after he had been brought to the police station following his arrest for driving with a suspended license, was an illegal search for contraband or other evidence under the guise of "inventorying” the contents of the vehicle. Gulotta, P. J., Hopkins, Latham and Cohalan, JJ., concur.